Case 9:20-cv-80554-RAR Document 5 Entered on FLSD Docket 04/27/2020 Page 1 of 2



                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA
                                 WEST PALM BEACH DIVISION


 KELLI KATSIMBRAKIS                                    Case No.: 9:20-cv-80554-RAR
                 Plaintiff,
 v.
 ORTHOPEDICS, INC., a Florida for profit corporation
                         Defendant.
 _______________________________________________/


                Unopposed Motion for Extension of Time to Respond to Complaint
 Defendant, Orthopedics, Inc., by and through the undersigned counsel and pursuant to FRCP 6

 (b), files this Unopposed Motion for Extension of Time to Respond to Complaint and states:

      1. Plaintiff filed her Complaint on April 1, 2020, and it was served on Defendant on April 6,

 2020.

      2. The time for filing a response to the Complaint has not expired at the time of the filing of

 this Motion.

      3. This motion is not being made for the purpose of delay but is made based upon current

 assignments, the disruption caused by the current stay at home orders, and the need for time to

 prepare a response.

      Certification of Consultation

      4. The undersigned hereby certifies that he spoke to Plaintiff’s counsel who has does not

 object to the granting of this Motion.

 WHEREFORE, Defendant, Orthopedics, Inc. respectfully requests a one-week extension of time

 to respond to Plaintiff’s Complaint by or before the end of May 4, 2020.
Case 9:20-cv-80554-RAR Document 5 Entered on FLSD Docket 04/27/2020 Page 2 of 2



                                               Respectfully submitted,

                                               /s/ Mark L. Van Valkenburgh__________
                                               Mark L. Van Valkenburgh
                                               MARK L. VAN VALKENBURGH, PLLC
                                               Florida Bar No.: 065773
                                               319 Raintree Court
                                               Winter Park, FL 32789
                                               (407) 761-6399
                                               vanvalkenburghmark@gmail.com

                                       Certificate of Service
 I hereby certify that this Motion for Extension of Time is being filed this 27th day of April 2020

 with the Clerk of Courts CM/ECF service which will provide a copy to all parties of record.

                                               /s/ Mark L. Van Valkenburgh
                                               Attorney
